DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s) 1-4, and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inda (US 2009/0274832).
Regarding claim 1, Inda discloses an electrode construct (abstract), comprising: an electrode comprising an active material-containing layer (negative electrode 4, Fig. 1, [0035], [0030]) and a current collecting layer(negative electrode collector 5, Fig. 1, [0036], [0030]), the active material-containing layer comprising a first principal surface and a second principal surface on a reverse side to the first principal surface, and the current collecting layer being in contact with the second principal surface of the active material-containing layer(see Fig. A as annotated Fig. 1);

    PNG
    media_image1.png
    329
    616
    media_image1.png
    Greyscale
Fig. A
 and
a composite membrane comprising a composite layer(thin film solid electrolyte 3, Fig. 1, [0035]), the composite layer comprising inorganic solid particles and a polymeric material ([0016]-[0017]), and the composite layer being in contact with the first principal surface of the active material-containing layer(Fig. A), a peel strength σ1 at a first interface between the active material-containing layer and the composite layer, and a peel strength σ2 at a second interface between the active material-containing layer and the current collecting layer satisfying a relationship of σ1>σ2 (mixture coated on a negative electrode collector [0034], glass ceramic powder, polyethylene oxide, lithium salt mixed in solvent and coated respectively on active material side of the positive electrode and the active material side of the negative electrode, dried, the positive and negative electrodes were passed through a roll press with the coated sides of these electrodes being in contact with each other [0035], Example 1), maintaining more than 96% of the initial discharging capacity ([0036]) but does not explicitly disclose the peel strength σ2 satisfying σ2≤1 N/cm.
	It would have been obvious to one of ordinary skill in the art to provide in the electrode construct of Inda, the peel strength σ2 satisfying σ2≤1 N/cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claims 2, 3, and 4, Inda discloses all of the claim limitations as set forth above. Inda does not explicitly disclose  the peel strength σ1 exhibits diminishment of 100% or more at 10% or less per 1 mm length along the first interface (claim 2), a conjugate of the composite membrane and the active material-containing layer has a coefficient of air permeability of 1×10−15 m2 or less (claim 3) and the peel strength σ1 and the peel strength σ2 satisfy a relationship of σ1>10×σ2(claim 4).
It would have been obvious to one of ordinary skill in the art to provide in the electrode construct of Inda, the peel strength σ1 exhibits diminishment of 100% or more at 10% or less per 1 mm length along the first interface, a conjugate of the composite membrane and the active material-containing layer has a coefficient of air permeability of 1×10−15 m2 or less  and the peel strength σ1 and the peel strength σ2 satisfy a relationship of σ1>10×σ2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 6, Inda discloses all of the claim limitations as set forth above. Inda further discloses the inorganic solid particles comprise solid electrolyte particles having ion conductivity of alkali metal ions([0017], [0023]).
Regarding claim 7, Inda discloses all of the claim limitations as set forth above. Inda further discloses  the inorganic solid particles comprise at least one selected from the group consisting of a compound represented by Li1+wAlwTi2−w(PO4)3 where 0.1≤w≤0.5 ([0023]).
Regarding claim 8, Inda discloses all of the claim limitations as set forth above. Inda further discloses  the polymeric material comprises a monomer unit composed of a hydrocarbon having a functional group containing one or more selected from the group consisting of oxygen (O), sulfur (S), nitrogen (N), and fluorine (F), and a proportion in the polymeric material occupied by the monomer unit is 70 mol % or more([0024]).
Regarding claim 9, Inda discloses all of the claim limitations as set forth above. Inda further discloses the functional group of the monomer unit comprises one or more selected from the group consisting of a formal group, a butyral group, a carboxymethyl ester group, an acetyl group, a carbonyl group, a hydroxyl group, and a fluoro group([0024]).
Regarding claim 10, Inda discloses all of the claim limitations as set forth above. Inda further discloses  the active material-containing layer comprises a first electrode active material, the first electrode active material comprising a compound having a lithium ion insertion-extraction potential of 1 V to 3 V (vs. Li/Li+) with respect to the oxidation-reduction potential of lithium(negative electrode active material [0030]).
Regarding claim 11, Inda discloses all of the claim limitations as set forth above. Inda further discloses an electrode group comprising: the electrode construct according to claim 1; and a counter electrode with respect to the electrode(positive electrode in Example 1 [0035]).
Regarding claim 12, Inda discloses all of the claim limitations as set forth above. Inda further discloses the counter electrode comprises a second electrode active material, the second electrode active material comprising a compound having a lithium ion insertion-extraction potential of 2.5 V to 5.5 V (vs. Li/Li+) with respect to the oxidation-reduction potential of lithium(positive electrode active material [0027]).
6.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inda (US 2009/0274832) as applied to claim 1 above in view of Hotta et al. (US 2019/0089012).
Regarding claim 5, Inda discloses all of the claim limitations as set forth above. Inda discloses the thin film solid electrolyte may comprise a lithium ion conductive inorganic substance powder in a polymer medium ([0017]) but does not explicitly disclose the composite membrane further comprises a substrate layer, the substrate layer comprises a nonwoven fabric or a self-supporting porous film, and the substrate layer is in contact with the composite layer.
Hotta teaches the secondary battery includes a positive electrode, a negative electrode, separator, and an aqueous electrolyte(abstract). Hotta teaches the separator includes a composite film(abstract).  Hotta teaches the composite film includes a mixture of a polymeric material and ion conductive solid electrolyte particles having alkali metal ions conductivity(abstract).  Hotta teaches the separator may be a laminated body formed by stacking a porous membrane on at least one main surface of the composite film and when such a laminated body is used, the film strength of the separator can further be increased([0121]).  Hotta teaches as the porous membrane, for example, a porous film or a nonwoven fabric can be used([0122]).
It would have been obvious to one of ordinary skill in the art to modify the composite membrane of Inda with  the composite membrane further comprises a substrate layer, the substrate layer comprises a nonwoven fabric or a self-supporting porous film, and the substrate layer is in contact with the composite layer as taught by Hotta in order to increase strength.
7.	Claim(s) 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inda (US 2009/0274832) as applied to claims 1 and 11 above in view of Hotta et al. (US 2019/0089012).
Regarding claim 13, Inda discloses all of the claim limitations as set forth above. Inda further discloses a secondary battery ([0017]) comprising: the electrode group according to claim 11 (Example 1 [0035]); glass-ceramic powder containing Li1+x+yAlxTi2-xSiyP3-yO12  and polyethyleneoxide added with LiBF4 as a lithium salt were mixed uniformly in acetone solvent to prepare the thin film solid electrolyte ([0035]) but does not disclose an aqueous electrolyte comprising water.
Hotta teaches the secondary battery includes a positive electrode, a negative electrode, separator, and an aqueous electrolyte(abstract). Hotta teaches the separator includes a composite film(abstract).  Hotta teaches the composite film includes a mixture of a polymeric material and ion conductive solid electrolyte particles having alkali metal ions conductivity(abstract). Hotta teaches when the aqueous electrolyte is used, a battery having high safety can be obtained  ([0006]).  Hotta teaches a liquid aqueous electrolyte is prepared by dissolving the electrolyte salt serving as a solute in the aqueous solvent([0133]).  Hotta teaches as the aqueous solvent, a solution containing water can be used and  the solution containing water may be pure water or a solvent mixture of water and an organic solvent([0141]).  Hotta teaches the aqueous electrolyte may be a gel electrolyte prepared by mixing the liquid aqueous electrolyte and a high-molecular compound, for example, polyvinylidene fluoride (PVdF), polyacrylonitrile (PAN), polyethylene oxide (PEO), and the like can be used([0142]).
It would have been obvious to one of ordinary skill in the art to add to the electrolyte of Inda, an aqueous electrolyte comprising water as taught by Hotta in order to provide a battery having high safety.
Regarding claim 14, modified Inda discloses all of the claim limitations as set forth above. Modified Inda further discloses a battery pack comprising the secondary battery according to claim 13(Hotta [0019]).
Regarding claim 15, modified Inda discloses all of the claim limitations as set forth above. Modified Inda further discloses further comprising: an external power distribution terminal(Hotta [0175]); and a protective circuit(Hotta [0174]).
Regarding claim 16, modified Inda discloses all of the claim limitations as set forth above. Modified Inda further discloses the battery pack which comprises plural of the secondary battery, wherein the plural of the secondary battery are electrically connected in series, in parallel, or in combination of series and parallel(Hotta [0167]).
Regarding claim 17, modified Inda discloses all of the claim limitations as set forth above. Modified Inda further discloses  a vehicle comprising the battery pack according to claim 14(Hotta [0020]).
Regarding claim 18, modified Inda discloses all of the claim limitations as set forth above. Modified Inda further discloses the vehicle which comprises a mechanism configured to convert kinetic energy of the vehicle into regenerative energy(Hotta [0175]).
Regarding claim 19, modified Inda discloses all of the claim limitations as set forth above. Modified Inda further discloses a stationary power supply comprising the battery pack according to claim 14(Hotta [0195]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724